Case 3:17-cv-01104-VLB Document 82-140 Filed 05/15/19 Page 1 of 2




                Exhibit 140
             Case 3:17-cv-01104-VLB Document 82-140 Filed 05/15/19 Page 2 of 2




From:                  Stith, Kate [kate.stith@yale.edu]
Sent:                  Thursday, December 17, 2015 10:38:36 PM
To:                    Noel Valis
Subject:               RE: Phone call?



Noel:
I got up to get a fresh glass of water. Do you want me to call you now? Is it a matter that is causing lack of sleep? Or for
any other reason do you think we should speak tonight? If so, please let me know by email, or by or text message (Jose
being asleep) at 203-915-4541.

Kate Stith
Lafayette S. Foster Professor
Yale Law School
P.O. 208215
New Haven, CT
06520-8215
(courier: use 127 Wall St., 06511)
203/432-4835


-----Original Message-----
From: Noel Valis [mailto:noel.valis@yale.edu]
Sent: Thursday, December 17, 2015 9:22 PM
To: Stith, Kate
Subject: Phone call?

Dear Kate,

I have a matter of some importance (SB related) that I would like to talk to you about on the phone. It would be fine tonight
or tomorrow morning, whichever is convenient for you. I'm at home, 203 500 5017 (my cell, as my home phone is acting
up right now).

Best,
Noel




                                                                                                                        BYRNE012703
